FILED
                             NOT FOR PUBLICATION                            APR 13 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALFONSO QUIROZ-BACA,                             No. 08-73018

               Petitioner,                       Agency No. A075-732-078

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Alfonso Quiroz-Baca, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

proceedings due to ineffective assistance of counsel. We have jurisdiction under 8

U.S.C. § 1252. We deny the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In his opening brief Quiroz-Baca fails to address, and therefore has waived

any challenge to, the BIA’s determination that his motion to reopen was untimely

and he failed to demonstrate the due diligence necessary to obtain equitable tolling.

See Ghahremani v. Gonzales, 498 F.3d 993, 997-98 (9th Cir. 2007) (issues not

raised and argued in a party’s opening brief are deemed waived). Because the

timeliness issue is dispositive of Quiroz-Baca’s motion to reopen, we do not reach

his other contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                   08-73018